Citation Nr: 0002716	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  98-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for entitlement to service 
connection for a left knee disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.  

4.  Entitlement to an increased disability rating for 
myositis, lumbar paravertebral muscles, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1981.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein an increased disability 
rating for myositis, lumbar paravertebral muscles, was 
denied.  The veteran also appeals an October 1997 rating 
action wherein the RO determined that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for a 
left knee disability.  

The Board notes that the veteran raised the claim of new and 
material evidence to reopen a claim for service connection 
for a left knee disability in May 1997.  In a VA Form 21-
4138, received in September 1997, he stated "please make 
sure that this reevaluation is for . . . knee conditions."  
An October 1997 rating action and subsequent March 1998 
Statement of the Case identify the issue on appeal as "new 
and material evidence to reopen claim for knees condition."  
The Board notes that a review of the claims folder reveals 
that a final decision on entitlement to service connection 
for a right knee disability has not been rendered; therefore, 
a denial based on a lack of new and material evidence is not 
appropriate.  Accordingly, the Board has bifurcated that 
aspect of the appeal into two separate issues: entitlement to 
service connection for a right knee disability and whether 
new and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a left knee disability.  

The issues of entitlement to service connection for a right 
knee disability and an increased disability rating for 
myositis, lumbar paravertebral muscles, will be addressed in 
the REMAND following the ORDER.

FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
by means of a July 1985 rating decision; the most recent 
unappealed final disallowance of the veteran's claim for 
service connection for such disability.
 
2.  Post service treatment records from Dr. Edgardo Gonzalez, 
submitted subsequent to the July 1985 rating, must be 
considered to fairly evaluate the veteran's claim.

3.  A nexus between inservice complaints of left knee 
weakness and a current left knee disability is not shown.


CONCLUSIONS OF LAW

1.  The August 1995 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991).

2.  The evidence received subsequent to the August 1995 
rating decision serves to reopen the appellant's claim for 
service connection for a left knee disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for a left knee disability 
is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence to Reopen a 
Claim for Service Connection for a Left Knee Disability has 
been Submitted 

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the United States Court of Veterans Appeals, now known as the 
United States Court of Appeals for Veterans Claims (Court), 
held that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for a left knee disability was denied by 
the RO by means of a July 1985 rating decision.  At that 
time, the RO considered the evidence of record, which 
included service medical records.  Service connection was 
denied, as a left knee disability was not found during a 1982 
VA examination or a 1984 VA diagnostic arthroscopic 
examination.  The RO found that "chronicity in service is 
lacking" and continuity was not established.  The veteran 
was notified of this denial by means of an August 1985 
letter.  The record does not show that a notice of 
disagreement was filed or that an appeal was perfected within 
one year after notification of the RO's decision.  Therefore, 
the decision of July 1985 became final in August 1986 (one 
year after notification).  38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the August 1985 rating 
decision includes, inter alia, private medical records from 
June 1995 to November 1997.  Of particular note are two 
statements from the veteran's private medical physician, Dr. 
Edgardo Gonzalez dated in September 1997 and November 1997.  
In the September 1997 statement, Dr. Gonzalez indicates that 
the veteran had arthroscopic surgery in August 1997.  He was 
found to have chondromalacia of the patellofemoral joint and 
medial compartment as well as a medial synovial plica.  Dr. 
Gonzalez opined that his knee disability "can be connected 
with his years of service."  Similarly, the November 1997 
statement, Dr. Gonzalez further explained that "it is 
possible that what he has now was provoked by his work and 
training while in his years of service."  Along with the 
letter he submitted an article from an excerpt apparently 
from a medical text and stated that, "I believe that if you 
read it you can come to the conclusion that the changes he 
had on the left knee may have had its (sic) origins in the 
years in the service."  

The Board finds that this information contained in Dr. 
Gonzalez's September and November 1997 statements are new and 
material as they indicate that the veteran has a current left 
knee disability that is possibly related to the veteran's 
active duty. Accordingly, the evidence submitted subsequent 
to the July 1995 rating decision is sufficient to reopen the 
veteran's claim for service connection for a left knee 
disability as it presents evidence that bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant.  Additionally, the 
new evidence, in connection with evidence previously 
assembled is of such significance that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  Accordingly, pursuant to 38 C.F.R. § 3.156 (1999) the 
issue of entitlement to service connection for a left knee 
disability is reopened.  

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  This question will be addressed below.  

II.  Service Connection for Left Knee Disability

Having reopened the veteran's claim of entitlement to service 
connection for a left knee disability, it is necessary for 
the Board, to adjudicate his claim for service connection of 
a left knee disability based on all the available evidence.  
See Elkins, supra, and Winters, supra

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999). 

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza.  
See also Layno v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

As stated previously, the veteran contends that he has a left 
knee disability, which he attributes to his active duty 
service.  With regard to this claim for service connection, 
the determinative issues presented are (1) whether the 
veteran had an injury or disease of the left knee during 
service; (2) whether he currently has a left knee disability; 
and if so, (3) whether his current left knee disability is 
etiologically related to his inservice left knee injury or 
disease. 

In July 1981, the veteran was accorded a separation 
examination in conjunction with his separation from active 
duty.  A report of medical history shows the veteran reported 
inservice complaints of left knee weakness.  Other than this 
report of medical history, service medical records are silent 
for any treatment, complaint, or diagnosis of a left knee 
disability.  

In addition to inservice complaints of left knee weakness, 
post service medical records indicate that the veteran has a 
current left knee disability.  In March 1982, the veteran 
underwent a VA orthopedic examination; the examination is 
negative for any left knee disability.  Similarly, VA medical 
records from June 1984 show that the veteran underwent a 
diagnostic arthroscopy of his left knee due to complaints of 
pain.  This procedure yielded negative findings of a left 
knee disability.  

Subsequent post service private medical records indicate that 
the veteran has been seen for treatment of knee disabilities 
since June 1997 and that he underwent arthroscopic surgery in 
August 1997.  A September 1997 statement from Dr. Edgardo 
Gonzalez indicates that he was found to have "grade 3 
chondromalacia of the patellofemoral joint and medial 
compartment as well as a medial synovial plicae."  

While there is evidence of inservice left knee weakness and a 
current left knee disability, the evidence does not show a 
link, or nexus between his inservice left knee weakness and 
his current disability.  The Board notes that the September 
1997 letter from Dr. Gonzalez indicates that:

Since the patient insisted that this may 
be a consequence of his years in the 
service . . . his [left knee] problems . 
. . may have been accelerated by the kind 
of work he did while in the service.  
Therefore it can be connected with his 
years of service. (Emphasis added).

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history.  Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  Dr. 
Gonzalez's September 1997 statement is based on the veteran's 
account of his inservice medical history.  The evidence does 
not show that Dr. Gonzalez reviewed the veteran's service 
medical records or any other related documents, which would 
have enabled him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
must find this statement to be unpersuasive as to the 
relation of the veteran's current left knee disability to 
service.

Additionally, in a letter dated in November 1997, Dr. 
Gonzalez states that, "It is possible that what he has now 
was provoked by his work and training while in his years of 
service."  (Emphasis added).  He also opines that the 
veteran's current changes of the "left knee may have had 
[their] origins in the years in the service."  (Emphasis 
added).  However, the Court has held that a medical opinion 
expressed in terms of "may," also implies "may or may not" 
and is too speculative to establish a plausible claim.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Additionally, the Court 
has held that a doctor's opinion expressed in terms of "may 
or may not" was insufficient to establish a well-grounded 
claim.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, the Board finds that the statements by Dr. 
Gonzales indicating that the veteran's left knee disability 
is possibly related to, or may be related to service is 
insufficient to establish a well-grounded claim.  A review of 
the veteran's claims folder does not show any other evidence 
to establish a link or nexus between his current left knee 
disability and his inservice complaints of left knee 
weakness.  
 
Since, as previously discussed, service connection cannot be 
granted for a current disease or disability that is not shown 
to have a nexus to an inservice disease or injury, the Board 
must find that the veteran has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for a left 
knee disability could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claim is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  The 
Board also notes that its duty to assist the veteran in the 
development of his claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection for a left knee 
disability, at any time.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a left knee 
disability.  Having been reopened, the claim for entitlement 
to service connection for a left knee disability is not well 
grounded, and is therefore, denied.


REMAND

As noted in the INTRODUCTION above, the veteran raised the 
claim of new and material evidence to reopen a claim for 
service connection for a left knee disability in May 1997.  
In a VA Form 21-4138, received in September 1997, he stated 
"please make sure that this reevaluation is for . . . knee 
conditions."  An October 1997 rating action and subsequent 
March 1998 Statement of the Case identify the issue on appeal 
as "new and material evidence to reopen claim for knees 
condition."  While the record contains a final unappealed 
decision with respect to a claimed left knee disability, a 
review of the claims folder reveals that a decision on 
entitlement to service connection for a right knee disability 
has not been adjudicated.  Accordingly, that aspect of the 
appeal was bifurcated into two separate issues:  entitlement 
to service connection for a right knee disability and whether 
new and material evidence has been submitted to reopen a 
previously disallowed claim of entitlement to service 
connection for a left knee disability.  

Having adjudicated the veteran's claim with respect to a left 
knee disability, it is necessary to remand the issue of 
service connection for a right knee disability.  The issue of 
entitlement to service connection for a right knee disability 
has not properly been adjudicated.  The RO has not considered 
this claim based on the totality of the evidence.  The issue 
of entitlement to service connection for a right knee 
disability has been addressed in the context of a new and 
material claim; however, it is imperative that the evidence 
reviewed in adjudicating a right knee disability claim 
consist of the entire evidence of record.   Specifically, 
evidence pertinent to the veteran's claim received prior to 
the veteran's date of claim in May 1997 has not been 
considered.  Similarly, as the legal basis for the denial of 
service connection for a right leg disability was erroneous, 
it is prejudicial to adjudicate the issue without remanding 
the case to the RO so that the veteran may be informed of the 
pertinent law and regulations pertaining to his claim.  
Accordingly, the Board finds that there is prejudice to the 
appellant to adjudicate a claim of entitlement to service 
connection for a right knee disability without remand to the 
RO.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

With respect to a claim for an increased disability rating 
for the veteran's myositis, lumbar paravertebral muscles, a 
claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  

The Court has held that VA has a duty to assist veterans in 
the development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990). 

A review of the post service medical records indicates that 
the veteran was afforded VA spine examinations in June 1997 
and May 1998.  The Board notes that range of motion of the 
lumbar spine recorded in the June 1997 examination report was 
25 degrees of flexion; 10 degrees of extension; and bilateral 
flexion of 15 degrees.  Objective range of motion was not 
recorded in the May 1998 examination report for forward 
flexion or backward extension.  Bilateral lateral flexion and 
rotation was noted at 10 degrees.   While there was 
limitation of motion on objective examination, the June 1997 
examination report indicates the veteran was not doing his 
full effort and was observed to bend his back well when he 
put his clothes on.  Additionally, the examiner found no 
objective evidence of pain on motion on any movement of the 
lumbar spine.  Similarly, the May 1998 examination report 
indicates that the veteran was not doing his full effort.  
While dressing and undressing, he did not demonstrate 
objective evidence of pain.  Due to the apparent lack of 
effort given by the veteran and the lack of range of motion 
findings on the most recent VA examination report, the Board 
finds that a new examination would be probative to determine 
the level of disability of the veteran's low back disability. 

Accordingly, this case is REMANDED for the following 
development:

1.  With respect to a claim of 
entitlement to service connection for a 
right knee disability, the RO should 
adjudicate the issue, based on a review 
of the entire evidence of record, 
pursuant to the appropriate laws and 
regulations governing adjudication of 
such claims.  

2.  The RO should also schedule the 
veteran for a VA spine examination with 
an examiner who has not previously 
examined the veteran.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner prior to the examination.  
Specifically the examiner should provide 
the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the examination 
report that such review has been 
conducted.

b) The examiner should provide full 
ranges of motion, both active and 
passive of the veteran's lumbar 
spine as measured in degrees.  The 
examiner should also state whether 
there is any additional limitation 
of motion, excess motion, 
incoordination, fatigability, or 
pain on motion caused by the 
veteran's low back disability.  The 
examiner should state whether or not 
any of the following signs is shown.  
For each sign requested, the 
examiner should specifically state 
whether or not shown, and if shown 
should provide an opinion as to the 
severity and frequency:

1)  pain on motion 
characteristic of lumbosacral 
strain;
2)  muscle spasm on extreme 
forward bending;
3)  or unilateral loss of 
lateral spine motion in the 
standing position;
4)  listing of the spine to the 
opposite side;
5)  positive Goldthwait's sign;
6)  marked limitation of 
forward bending in the standing 
position;
7)  loss of lateral motion with 
osteo-arthritis changes;
8)  narrowing or irregularity 
of joint space;
9)  abnormal mobility on forced 
motion;
10)  recurring attacks of 
intervertebral disc syndrome 
(if so, the examiner should 
state the frequency of the 
attacks and the relief);
11)  persistent symptoms 
compatible with sciatic 
neuropathy;
12)  pain characteristic of 
intervertebral disc syndrome;
13)  demonstrable muscle spasm;
14)  absent ankle jerk;
15)  neurological findings 
appropriate to the site of a 
diseased disc; and
16)  ankylosis of the lumbar 
spine.

3.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  The 
Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the 
foregoing, the RO should review the 
remaining issues on appeal.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development and trusts that it 
will attend to it in a timely manner.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.





		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals


 


